      Case 5:18-cv-00261-DPM Document 31 Filed 07/23/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MARY THOMAS                                                  PLAINTIFF


v.                       No. 5:18-cv-261-DPM


ARKANSAS DEPARTMENT OF
CORRECTION                                                DEFENDANT

                                ORDER
     Mary Thomas had a two-decade career at the Arkansas
Department of Correction. She started as a guard at Cummins and
retired as a lieutenant in the construction unit, which works at ADC
facilities around the state.   Thomas transferred into that unit as a
sergeant. She was there her last seven years. Jeffrey Smith was a peer.
He, too, was a sergeant and then a lieutenant in the construction unit.
Smith was paid more than Thomas for doing the same work in both
jobs. Smith had a CDL license. Before becoming a sergeant, he was in
a correctional officer CDL position with the construction unit, which
required the license and involved driving big trucks.         Smith was
earning more in that position than Thomas was earning as a sergeant
outside the construction unit before she transferred in. In plain words,
Smith started as a construction sergeant at a higher number. As he and
Thomas moved up, this salary gap continued. And when lieutenant
      Case 5:18-cv-00261-DPM Document 31 Filed 07/23/20 Page 2 of 3



Thomas retired, she was making less than lieutenant Smith. He never
needed or used his CDL license after he became a construction sergeant.
Thomas estimates that Smith made approximately $50,000 more than
she did across the seven-year period. When Thomas asked about the
disparity, ADC folks first told her to mind her own business and then
that the difference was driven by ADC' s salary structure.
     This record as a whole presents no issue for a jury under either
the Equal Pay Act or Title VII. Tenkku v. Normandy Bank, 348 F.3d 737,
740-42 (8th Cir. 2003). The striking, and undisputed, identity of jobs
and disparity in pay make a prima facie case. Price v. Northern States
Power Co., 664 F.3d 1186, 1192-93 (8th Cir. 2011). But the cause of the
disparity is likewise undisputed: the ADC' s rather complicated pay
structure, which was in place until 2017, and which involved tiers, and
percentage pay increases based on promotions and transfers. Doc. 28 at
2, 7 & 16. Thomas does not focus on ADC's shift to a performance-
based system for the last two years of her employment. Thomas says,
and the Court accepts, that she performed better than Smith.          He
continued to be paid more. It's agreed that the corrections officer CDL
slot was open to all applicants, male or female, when Smith got it and
again when he left it. The ADC' s explanation for the pay difference has
not changed. It is further agreed that, based on the workings of the
salary structure, Thomas earned more as a construction lieutenant than
did two of her male predecessors on that job.

                                  -2-
       Case 5:18-cv-00261-DPM Document 31 Filed 07/23/20 Page 3 of 3



     A jury could come out only on one way on this record: the ADC
has carried its statutory burden of proving "that the pay differential
was based on a factor other than sex." Price, 664 F.3d at 1191 (quotation
omitted); 29 U.S.C. § 206(d)(l). Thomas's Title VII claim fails for the
same reasons. Price, 664 F.3d at 1191.
     The motion for summary judgment, Doc. 19, is granted.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
